The opinion of the court was delivered by
Dixon, J.
We think the instruction was wrong. This suit pre-supposed a promise by the defendant to pay the *663amount of the deposit to the plaintiffs in case the cargo was lost and would have been worth that amount if delivered in Philadelphia. But no such promise appears in the writings by which the obligation of the defendant was created. In the first place, the party indicated by those writings as the beneficiary of the deposit was the bridge company, not the plaintiffs, and we cannot perceive how in a court of law' the plaintiffs can be substituted for that company. Perhaps a court of equity might be persuaded by extrinsic circumstances that the real purpose of the parties was to protect the owners of the cargo, whoever they might be, and thus by reformation of the writings secure indemnity to the plaintiffs. But even then the rights of the American Bridge Company would call for consideration, for it needed the consent of that company, not merely of its president, to withdraw the cargo from the contract of August 7th, 1902, and if such consent had not been given the company might claim indemnity for the loss of all value beyond the price which it was to pay.
In the next place, the bank did not contract to pay the deposit to the beneficiary; its contract was to hold the fund for the purpose of indemnifying the beneficiary. The fund belongs to the depositors, subject only to the claim of 'the beneficiary for indemnity, and until that claim is established against them the obligation of the bank to the beneficiary is fulfilled by holding the fund. It would be highly unjust to permit that claim to be judicially established -by a proceeding in which the depositors were not parties. Not only may questions be raised as to the real claiihants, but the amount of the claim is also questionable; for it is not a matter beyond controversy whether the indemnity provided is such as marine insurance would afford or such as would be secured by a guarantee of safe delivery at Philadelphia. With the settlement of such disputes the bank, the present defendant, has no concern, and in the.terms of its bargain it has carefully refrained from expressing any obligation either to litigate them with the claimants or to initiate proceedings looking to such litigation. Its sole obligation is to hold the *664fund until the rights of claimants are settled inter sese, and then to surrender the fund to the rightful claimants.
These views are supported by the decision on- similar conditions in Bushnell v. Chautauqua National Bank, 74 N. Y. 290, where the equity jurisdiction of the court enabled it to give the appropriate remedy.
The judgment under review should he reversed.
For affirmance — None.
For reversal — Ti-ie Chancellor, Dixon, Garrison, Fort, Swayze, Bogert, Yredenburgh, Yroom, Green, Gray. 10.